Exhibit 10.7.6
 
iLabor Network Supplier Agreement
Amendment No. 3
 
 
WHEREAS, pursuant to the iLabor Network Supplier Agreement entered into between
ClearPoint Resources, Inc. (“ClearPoint”), Staffchex, Inc. (Staffchex”) and
Staffchex Servicing, Inc. (Staffchex Servicing and together with “Staffchex”,
the “Company”) on February 28, 2008 (the “Agreement”), collectively the parties
(the “Parties), and as Amended on March 16, 2009, and November 18, 2009,
ClearPoint and the Company hereby further amend (the “Third Amendment”) the
Agreement dated this 11th day of January, 2010 as follows:


WHEREAS, the Company and ClearPoint agreed to a reduction in the Compensation
from 1.25% to 0.75%, effective November 1, 2009 in exchange for the Transferred
Accounts, generating a minimum of $96,153 in gross billings on a weekly basis,
and that minimum has not been met.  The Parties hereby agree that the
Compensation rate effective as of the date of this Amendment No. 3, shall be
0.75% on all Staffchex collections, excluding those accounts listed on
Attachment A of Amendment No. 2.  Of the 0.75% Compensation rate, 0.50% shall be
deferred in accordance with Amendment No. 2 until February 1,
2010.   Additionally, Staffchex agrees to direct WFBC to pay ClearPoint $2,885
per week, effective January 11, 2010, in lieu of Transferred Accounts until such
time as the total Transferred Accounts increases to $96,153.  For the period
December 14, 2009 through January 8, 2010, Staffchex will pay ClearPoint 3% of
actual billings for Transferred Accounts.  Determination of a completed transfer
is in the sole discretion of ClearPoint.  Further it is agreed that all
Compensation, Prior Compensation, Deferred Compensation, and any amounts due
from the shortfall of Transferred Accounts, will be paid to ClearPoint, or its
designee directly from WFBC from first available funds pursuant to the Account
Transfer Agreement between Staffchex and WFBC dated May 16, 2008, on a weekly
basis.


In WITNESS WHEREOF, the parties hereto have executed and delivered this iLabor
Network Supplier Amendment No. 3 as of the date above.


This letter agreement may be executed in two counterparts, each of which shall
be deemed an original, but all of which shall be considered one and the same
agreement.


CLEARPOINT RESOURCES, INC
                 
/s/ John G. Phillips
     
Name:  John G. Phillips
     
Title:  CFO
   
 
 



STAFFCHEX, INC.
                 
/s/ Ruben Garza
     
Name:  Ruben Garza
     
Title:  CEO




STAFFCHEX SERVICING, INC.                  
/s/ Ruben Garza
     
Name:  Ruben Garza
     
Title:  CEO

 
 
 

--------------------------------------------------------------------------------

 

